 



SEPARATION AND RELEASE agreement 

 

This SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is entered into as of
April 25, 2012 (the “Execution Date”), by and between Cyalume Technologies,
Inc., a Delaware corporation (the “Company”), and Monte L. Pickens, an
individual residing in the State of Virginia (the “Employee”), each a “Party,”
and collectively, the “Parties.”

 

RECITALS

 

WHEREAS, the Company and the Employee were parties to that certain Employment
Agreement dated August 1, 2010, as amended by that certain Amendment No. 1 dated
September 1, 2011 (as amended, the “Employment Agreement”) pursuant to which
Employee was employed by the Company as Executive Vice President;

 

WHEREAS, pursuant to Section 8(c) of the Employment Agreement, the Employment
Agreement was terminated by the Company, effective May 1, 2012, provided
however, that Sections 4 (Non-Competition), 5 (Confidentiality), 6
(Non-Solicitation) and 12 (Inventions, Etc.) (collectively, the “Restrictive
Covenants”) survived the termination of the Employment Agreement in accordance
with its terms and remain in full force and effect;

 

WHEREAS, the Employee has waived any and all notice requirements with respect to
the termination of the Employment Agreement pursuant to Section 8(c) thereof;

 

WHEREAS, the Company and the Employee, in order to settle, compromise and fully
and finally release any and all claims and potential claims between the Parties
(and the Released Parties, as defined below in Section 4) arising out of
Employee’s employment and the cessation thereof, have agreed to resolve these
matters on the terms and conditions set forth herein; and

 

WHEREAS, the Employee acknowledges he is waiving rights and claims described
herein in exchange for consideration in addition to anything of value to which
he is already entitled.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties agree as follows:

 

AGREEMENT

 

1.         Recitals. The foregoing recitals are true and correct, and are
material to and incorporated into this Agreement. The portion of this Agreement
pertaining to the Employee’s general release of all claims (Section 4 herein)
shall become effective on the eighth calendar day after the Execution Date
(hereinafter referred to as the “Effective Release Date”), so long as the
Employee has not revoked the provisions of Section 6 herein in accordance with
the provisions set forth in Section 12 of this Agreement.

 

2.         End of Employment. The Employee’s employment with the Company shall
end effective as of the end of business on April 30, 2012 (the “End Date”).
Notwithstanding the foregoing, the Employee shall continue to be available by
telephone for consultation with management of the Company during normal business
hours to aid in the transition of management of the Company.

 

 

 

 

3.         Severance Payments. In accordance with Section 3(b) of the Employment
Agreement and in full satisfaction of the Company’s obligations to the Employee
under such Employment Agreement and for his services to the Company, and in
consideration for the agreements of the Employee set forth herein (including,
without limitation, the full and final release given by the Employee under
Section 4 of this Agreement, the Covenant Not to Sue given by the Employee under
Section 7 of this Agreement and the Restrictive Covenants), the Company shall
provide the Employee with continued payment of the Employee’s base salary for
twelve (12) month’s following the End Date until April 30, 2013, such payments
to be made monthly in arrears in accordance with the Company’s ordinary payroll
practices, and subject to payroll deductions and tax withholdings in accordance
with the Company’s usual practices and as required by law, provided, that the
Employee continues to abide by this Agreement.

 

4.         General Release of All Claims By Employee. In consideration of, and
as a condition to the Company’s agreement to pay the severance payments set
forth in Section 3 of this Agreement, the Employee, for himself, his spouse (if
any), their marital community (if any), and their respective heirs, estates,
representatives, executors, successors and assigns, hereby fully, forever,
irrevocably, and unconditionally release and discharge the Company, its
subsidiaries, parent companies, employee benefit plans, any co-employers or
joint employers, their officers, directors, employees, agents, attorneys,
administrators, representatives, successors, heirs, assigns, and all persons
acting by, through, under, or in concert with them (collectively referred to
hereinafter as the “Released Parties”), from any and all claims which he or they
may have against them, or any of them, which could have arisen out of any act or
omission occurring from the beginning of time to the Effective Release Date of
this Agreement, whether now known or unknown, asserted or unasserted. This
release includes, but is not limited to, any and all claims brought or that
could be brought under any agreement between the Company and the Employee
(except for this Agreement), as well as any and all claims brought or that could
be brought to pursuant to or under the Americans with Disabilities Act; Title
VII of the Civil Rights Act of 1964; the Age Discrimination in Employment Act
(ADEA); the Older Workers Benefit Protection Act; the Civil Rights Act of 1991;
the Family and Medical Leave Act (FMLA); the National Labor Relations Act; the
Fair Labor Standards Act (FLSA); the Employee Retirement and Income Security Act
(ERISA); the Securities and Exchanges Acts of 1933 and 1934; the Sarbanes-Oxley
Act (SOX); the Consolidated Omnibus Budget Reconciliation Act (COBRA); the
Rehabilitation Act, the Labor Management Relations Act, the Equal Pay Act; the
United States Constitution; the Virginia Constitution; the Virginia Human Rights
Act, the Virginia Payment of Wage Law, the Virginia Minimum Wage Act, the
Fairfax County Human Rights Ordinance, and Virginia’s wage and hour statutes,
laws, orders, ordinances, and regulations, each and all as amended, and any
other statute set forth in the statutes or codes of any state, including but not
limited to Virginia, that pertain or relate to, or otherwise touches upon, the
employment relationship between the Company and the Employee and the Released
Parties; including (but not limited to) any and all actions for breach of
contract, express or implied, breach of the covenant of good faith and fair
dealing, express or implied, promissory estoppel, wrongful termination in
violation of public policy, all other claims for wrongful termination and
constructive discharge, and all other tort claims, including, but not limited
to, assault, battery, false imprisonment, intentional interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, negligence, negligent investigation, negligent
hiring, supervision, or retention, defamation, intentional or negligent
misrepresentation, fraud, and any and all other laws and regulations relating to
employment, employment termination, employment discrimination, harassment,
and/or retaliation, wages, hours, employee benefits, compensation, sexual
harassment, and any and all claims for attorneys’ fees and costs, whether
arising out of, under, or pursuant to any federal, state, or local statute, law,
regulation, ordinance, or order. This release of claims expressly includes, but
is not limited to, any and all claims arising out of and/or in any way related
to the Employee’s employment with the Company or the circumstances of the
termination of that employment, whether known by him at the time of execution of
this Agreement or not, including any such claims that could be brought for
breach of or otherwise relating to any agreements between the Company and the
Employee, other than this Agreement, whether oral or written, including, but not
limited to, the Employment Agreement. This release of claims further expressly
includes, without limitation, any claim(s) for any unpaid wages, bonus amounts,
or any other compensation from the Company. By signing this Agreement, however,
the Employee does not waive any rights or claims that may arise under this
Agreement, nor does he waive any vested rights he may have under the terms of
any profit-sharing, retirement, or similar employee welfare benefit plan
administered or sponsored by the Company or any rights to indemnification or
insurance coverage available to the Employee from or through the Company.

 

2

 

 

5.         Adequate Consideration. The Employee acknowledges and agrees that the
Company’s agreement to make the severance payments set forth in Section 3 of
this Agreement, provides substantial consideration to the Employee in addition
to anything of value to which he is, as a matter of law, otherwise entitled.

 

6.         No Pending Claims. The Employee represents and warrants that there
are no claims, charges, lawsuits, or any similar matters of any kind filed by
him or on his behalf or for his benefit presently pending against the Company or
the Released Parties, or any of them, in any forum whatsoever, including,
without limitation, in any state or federal court, or before any federal, state,
or local administrative agency, board, or governing body. The Employee further
represents and warrants that the Employee has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm,
corporation or entity any claim, charge, lawsuit, or any similar matter of any
kind herein released.

 

7.         Covenant Not to Sue. The Employee represents and warrants that he has
not assigned or transferred or purported to assign or transfer any claim against
the Released Parties, and is fully entitled to release the same, and he has not
currently filed any lawsuits or actions with any federal, state, or local court
or any federal, state, or local administrative agency, board, or governing body,
against the Company or the Released Parties, or any of them. The Employee
specifically covenants not to file any lawsuits, complaints, claims, or charges,
either on his own behalf or in any representative capacity, in any federal,
state or local court or before any federal, state, or local administrative
agency, board, or governing body against the Company or the Released Parties, or
any of them, on and/or for any and all of the claims released by this Agreement.

 

8.         Acknowledgment of Restrictive Covenants. Notwithstanding anything to
the contrary contained herein, the Parties acknowledge and agree that the
Restrictive Covenants shall remain in full force and effect in accordance with
their respective terms. Employee acknowledges that the Restrictive Covenants are
reasonable and necessary to protect the legitimate interests of the Company.

 

9.         Preclusive Effect of Agreement. The Employee acknowledges,
understands, and agrees that this Agreement may be pled as a complete bar to any
action or suit for any and all claims released by this Agreement before any
court or administrative body with respect to any lawsuit, complaint, charge, or
claim under federal, state, local, or other law relating to any possible claim
that existed or may have existed against the Company or the Released Parties, or
any of them, arising out of any event occurring from the beginning of time
through the Effective Release Date of this Agreement.

 

10.         Return of Employer Property. Prior to or on the Execution Date, the
Employee agrees to and shall return to the Company all Company property in his
actual or constructive possession, if he has not already done so, including, but
not limited to all computers, cell phones, smartphones, PDAs, key cards, access
badges, keys, credit cards, passwords, books, and records belonging to the
Company.

 

11.         Review. A copy of this Agreement was delivered to Employee on April
[__], 2012. The Employee is advised that he has twenty-one (21) days from the
date he is presented with this Agreement to consider the general release of all
claims set forth in Section 4 of this Agreement. If the Employee executes this
Agreement below with respect to the general release of all claims set forth
herein before the expiration of twenty-one (21) days, he acknowledges that he
has done so for the purpose of expediting the payment of the consideration
provided for herein, and that he has expressly waived his right to take
twenty-one (21) days to consider this Agreement.

 

3

 

 

12.         Revocation. Employee may revoke his agreement to the general release
of all claims set forth in Section 4 of this Agreement for a period of seven (7)
days after he signs it. The Employee agrees that if he elects to revoke Section
4 of this Agreement, he will notify the Company, in writing via certified mail,
on or before the expiration of the revocation period. Receipt by the Company of
proper and timely notice of revocation cancels and voids Section 4 of this
Agreement.

 

13.         Knowing and Voluntary; ADEA Waiver. The Employee represents and
warrants that he was advised by the Company to consult with an attorney of his
own choosing concerning the provisions set forth herein, and that he has
thoroughly discussed all aspects of this Agreement with counsel of his choosing,
or that he had the opportunity to do so. The Employee further represents and
warrants that he has carefully read and fully understands all of the provisions
of this Agreement, including the fact that he is releasing all claims and
potential claims against the Company and the Released Parties, and that he is
entering into this Agreement, without coercion, and with full knowledge of its
significance and the legal consequences thereof. The Employee represents and
warrants that as part of this Agreement, he is knowingly and voluntarily
releasing and waiving any claims he believes he may have under the Age
Discrimination in Employment Act.

 

14.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their heirs, personal representatives,
successors or assigns.

 

15.         Non-Admission. Execution of this Agreement and compliance with its
terms shall not be considered or deemed an admission by the Company of any
liability whatsoever, or as an admission by the Company of any violation of the
Employee’s rights or the rights of any other person, a violation of any order,
law, statute or duty, or breach of any duty owed to the Employee, or any other
person. The Company specifically disclaims any and all such liability.

 

16.         Cooperation. The Employee agrees, until May 30, 2014, to provide
reasonable assistance to the Company (including assistance with litigation and
arbitration matters, if any), upon the Company’s reasonable request, concerning
the Employee’s previous employment-related responsibilities. Such assistance may
include, but is not limited to, communicating and/or meeting with the Company’s
attorneys, giving deposition testimony, attending depositions, reviewing
pleadings, including discovery pleadings, executing documents, and attending and
giving testimony in court and arbitration proceedings. The Employee will also
perform all acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this paragraph. If requested, the
Employee agrees to provide the Company with reasonable assistance, including,
without limitation, providing information, in connection with the transition of
his employment duties and responsibilities to others and matters with which he
was involved during his employment with the Company. The Company agrees to pay
or promptly reimburse the Employee for all reasonable costs and expenses of the
Employee incurred in connection with the provision of service or assistance by
the Employee under this Section 16, which the Employee agrees to submit in
writing to the Company in advance, to the extent possible, for pre-approval by
the Company.

 

17.         Non-Disparagement. The Employee agrees that neither he nor anyone
acting on his behalf will make, directly, indirectly, or anonymously, any
derogatory or disparaging statement about the Company or the Released Parties,
or any of them, to any individual or entity, including, but not limited to, the
Company or the Released Parties actual or potential clients, customers, vendors,
business partners, suppliers, employees, financial or credit institutions, or
the media or general public, nor directly or indirectly take any action which is
intended to embarrass the other Party. For purposes of this Section 17, a
derogatory or disparaging statement is any communication, oral or written, which
would cause or to tend to cause the recipient of the communication to question
the business condition, integrity, competence, fairness, or good character of
the person to whom or entity to which the communication relates.

 

4

 

 

18.         Entire Agreement. This Agreement represents the entire understanding
of the parties with respect to the matters set forth in this Agreement and
supersedes any previous agreements entered into between the parties and may only
be amended or altered by a writing executed by all parties hereto.

 

19.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. Each of the Parties submits
to the exclusive jurisdiction of any state or federal court sitting in Delaware,
in any action or proceeding arising out of or relating to this Agreement and
irrevocably waives any objection to proceeding before such courts based upon
lack of personal jurisdiction or inconvenient forum. Each Party irrevocably
consents to the service of process out of any of the aforementioned courts by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to such Party at the address set forth in Section 20 below, such service to
become effective three days after such mailing.

 

20.         Notices. All notices and payments required or permitted hereunder
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) five (5) days after having been sent
by registered or certified mail, return receipt requested, postage prepaid, or
(c) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the party to be notified at the following
address:

 

If to the Company to:

 

Cyalume Technologies, Inc.

96 Windsor Street

West Springfield, MA 01089

Attention: President

 

with a copy to (which shall not constitute notice):

 

Greenberg Traurig, P.A.

401 East Last Olas Blvd., Suite 2000

Fort Lauderdale, Florida 33301

Attention: Matthew W. Miller, Esq.

 

If to the Employee to:

 

Monte L. Pickens

16593 Ferriers Court

Leesburg, VA 20176

 

or to such other address as the person to whom notice is to be given may have
specified in a notice duly given to the sender as provided herein.

 

21.         Severability. If any provision of this Agreement is found to be
invalid or unenforceable by a court of competent jurisdiction, then all
remaining provisions shall be valid and enforceable to the fullest extent of the
law, and the invalid or unenforceable provision shall be deemed not to be a part
of this Agreement.

 

5

 

 

22.         Waiver. The failure of a Party to insist upon strict adherence to
any obligation of this Agreement shall not be considered a waiver or deprive
that Party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement. Any waiver of any provision of this
Agreement must be in a written instrument signed and delivered by the Party
waiving the provision.

 

23.         Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

24.         Assignment. This Agreement may not be assigned by the Employee
without the prior written consent of the Company. The rights and obligations of
this Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns. Nothing expressed or implied herein
shall be construed to give any other person any legal or equitable rights
hereunder.

 

25.         Amendment. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
all parties hereto. No failure to exercise, and no delay in exercising, any
right, power or privilege under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude the exercise of any other right, power or privilege. No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between the parties hereto. No extension of
time for performance of any obligations or other acts hereunder or under any
other agreement shall be deemed to be an extension of the time for performance
of any other obligations or any other acts. The rights and remedies of the
parties under this Agreement are in addition to all other rights and remedies,
at law or equity, that they may have against each other.

 

26.         Confidentiality. The Employee agrees that he will not disclose,
either directly or indirectly, this Agreement, the transactions to be performed
in connection with this Agreement, or the terms and conditions of this
Agreement, to any individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity,
including but not limited to current or former employees of the Company or the
Released Parties, members of the press and media, and other members of the
general public. Notwithstanding the foregoing, the Employee may permissibly
disclose the existence and terms of this Agreement to his spouse, however, his
spouse shall be bound to the confidentiality provisions set forth in this
section. This section shall not prohibit the Employee and his attorney(s) from
disclosing the terms of this Agreement to his tax advisor(s) to the extent
necessary to prepare his income tax returns and to represent him in connection
with any proceedings relating thereto, or from advising a governmental taxing
authority of the consideration being paid to him, or of the existence of this
Agreement in response to a question or questions posed by such taxing authority.
The Parties agree that it shall not be a breach of this Agreement if the
Employee’s disclosure of such information has been compelled through the
issuance of compulsory legal process, provided, however, that in such case,
Employee agrees to give Employer reasonable notice (care of Matthew W. Miller,
Esq., Greenberg Traurig, LLP, 401 East Las Olas Boulevard, Fort Lauderdale,
Florida, 33301) of the order or subpoena in question and an opportunity to
challenge the disclosure of any such information before the appropriate court or
agency. It shall not be a breach of this section for the Employee to disclose
the terms of this Agreement in a suit to enforce the terms of this Agreement or
defend a claim that this Agreement has been breached. The Employee understands
and agrees that this confidentiality provision is a material term of this
Agreement, and that his agreement to this provision concerning confidentiality
is a material inducement to the Company’s willingness to enter into this
Agreement.

 

6

 

 

27.         Further Assurances. The Parties shall execute and deliver any other
instruments or documents and take any further actions after the execution of
this Agreement, which may be reasonably required for the implementation of this
Agreement and the transactions contemplated hereby.

 

28.         Paragraph Titles. The paragraph titles in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

 

29.         Construction. The Parties hereto acknowledge and agree that each
Party has participated in the drafting of this Agreement and has had the
opportunity to have this document reviewed by the respective legal counsel for
the Parties hereto and that the normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting Party shall not be
applied to the interpretation of this Agreement. No inference in favor of, or
against, any Party shall be drawn from the fact that one Party has drafted any
portion hereof.

 

30.         Attorneys’ Fees and Costs. The Parties agree that each Party will
bear its own costs and attorneys’ fees in connection with all matters related to
the subject matter of this Agreement and the resolution and settlement of those
matters encompassed by this Agreement. Should any legal action be commenced
arising out of or related to this Agreement, the prevailing Party in any such
action shall be entitled to an award of reasonable attorneys’ fees and costs
incurred therein. 

 

[Remainder of Page Intentionally Left Blank]

 



7

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Execution
Date set forth above.

 

  COMPANY:       CYALUME TECHNOLOGIES, INC.         By: /s/ Zivi Nedivi   Name:
Zivi Nedivi   Title: Chief Executive Officer       EMPLOYEE:         By: /s/
Monte L. Pickens     Monte L. Pickens, individually

 



 

